Williams, P. J.,
Carl L. LeFever divorced Edith Mae LeFever on May 17, 1954, the union producing Sandra Pauline LeFever, age 9 years, Barry Lee LeFever, age 7 years, and Rickey LeFever, age 6 years.
He remarried on August 30, 1955, and it was verbally agreed that he have custody of the three children.
He now has petitioned this court for the adoption of the three children by himself and his second wife. The *46mother, Edith M. LeFever, objects to the adoption and will not give her consent.
It has been held a valid decree of adoption cannot be made without consent of the parents where there is no specific finding that the parents had abandoned the children sought to be adopted: Petition of Sulewski, 113 Pa. Superior Ct. 301. The welfare of the children sought to be adopted will not authorize a decree of adoption unless there is consent or unless there has been abandonment.
In the instant case, there is no abandonment. There was an arrangement whereby the father of the children was to have custody. There has been an effort to show that the mother did not visit the children. Even if the court were to find that her actions were such, this would not be sufficient to show abandonment.
We are of the opinion that in the circumstances of this case the consent of the natural mother is necessary.

Order

And now, October 19, 1956, the request for adoption is refused; costs on petitioners.